Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/396,465 filed on April 26, 2019.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Objections
4.	Claims 1, 4, 5, 12, 15, 19 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections that would avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 1. (As interpreted) A memory apparatus, comprising:
an interconnect in a first dielectric above a substrate; 
a structure above the interconnect, wherein the structure comprises a diffusion barrier material, wherein the structure substantially covers the interconnect;
a resistive random-access memory (RRAM) device coupled to the interconnect, the 10RRAM device comprising:
a first electrode on a portion of the structure;
a stoichiometric layer comprising metal and oxygen on the first electrode; 
a non-stoichiometric layer comprising 
15a second electrode comprising a barrier material on the non-stoichiometric layer; and 
a third electrode on the second electrode; and
a spacer directly adjacent to the RRAM device, wherein the spacer comprises a second dielectric.

Claim 4. (As interpreted) The memory apparatus of claim 3, wherein the stoichiometric layer has a chemical composition of Ta2O5, and wherein the non-stoichiometric layer has a chemical composition of TaxOY, where O is oxygen and wherein the ratio between X and Y is between 1:1.08 to 1:1.2.

Claim 5. (As interpreted) The memory apparatus of claim 1, wherein the non-stoichiometric layer has a gradient in oxygen concentration and wherein the concentration of oxygen decreases away from an interface between the non-stoichiometric layer and the stoichiometric layer toward the second electrode.

Claim 12. (As interpreted) A memory apparatus, comprising:
25an interconnect in a dielectric above a substrate;
a diffusion barrier on an uppermost surface of the interconnect, wherein the diffusion barrier has a lowermost surface area that is greater than the uppermost surface area of the interconnect and further wherein the diffusion barrier covers the interconnect; and 
a resistive random-access memory apparatus coupled to the interconnect, the RRAM 30device comprising:
a bottom electrode comprising ruthenium on a portion of the diffusion barrier;
a stoichiometric layer comprising oxygen and tantalum on the bottom electrode;
a layer comprising tantalum and oxygen on the stoichiometric layer, the layer further comprising:
35an inner portion; and  3001.AB7578-US
an outer portion adjacent to the inner portion, wherein the inner portion is non-stoichiometric and the outer portion is substantially stoichiometric;
a barrier electrode on the layer comprising the tantalum and oxygen; and
a top electrode on the barrier electrode, the top electrode comprising a first 5portion and a second portion adjacent to the first portion, wherein the first portion comprises tantalum and a second portion comprises tantalum and oxygen.

Claim 15. (As interpreted) The memory apparatus of claim 12, wherein the non-stoichiometric layer has a gradient in oxygen concentration, and wherein the concentration of oxygen decreases away from an interface between the non-stoichiometric layer and the stoichiometric layer toward the barrier 20electrode.

Claim 19. (As interpreted) A system comprising:
a processor;
a radio transceiver coupled to the processor, wherein the radio transceiver includes a transistor comprising:
5a drain contact coupled to a drain;
a source contact coupled to a source; and
a gate contact coupled to a gate; and
a resistive random-access memory (RRAM) device coupled with the drain contact, the RRAM device comprising:
10a first electrode above the drain contact;
a stoichiometric layer comprising metal and oxygen on the first electrode;
a non-stoichiometric layer comprising the metal and oxygen on the stoichiometric layer;
a second electrode on the non-stoichiometric layer; and
15a third electrode on the second electrode; and
a spacer directly adjacent to the RRAM device, wherein the spacer comprises a second dielectric.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (2018/0375024 A1) in view of Kim et al. (2014/0301127 A1).
Regarding independent claim 1, Chu et al. teaches a memory apparatus (400, Fig. 4), comprising:
an interconnect (202) in a first dielectric (204) above a substrate (102); 
a structure (206) above the interconnect (202), wherein the structure (206) comprises a diffusion barrier material (¶24), wherein the structure (206) substantially covers the interconnect (202); 
a resistive random-access memory (RRAM) device (401) coupled to the interconnect (202), the 10RRAM device (401) comprising: 
a first electrode (208) on a portion of the structure (206); 
a stoichiometric layer (212) comprising metal and oxygen (tantalum oxide, ¶25) on the first electrode (208);
a non-stoichiometric layer (114) comprising metal (tantalum, ¶27) on the stoichiometric layer (212);
15a second electrode (404) comprising a barrier material (¶35) on the non-stoichiometric layer (114); and 
a third electrode (118) on the second electrode (404); and 
a spacer (216) directly adjacent to the RRAM device (401), wherein the spacer (216) comprises a second dielectric (made of silicon dioxide, ¶57).

Chu et al. is silent of disclosing wherein oxygen in the non-stoichiometric layer along with the metal.
Kim et al. teaches wherein (Fig. 6A), oxygen in the non-stoichiometric layer (230, para 0046) along with the metal (metal oxide, para 0046).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kim et al. and modify the metal of the non-stoichiometric layer of Chu et al. with metal oxide, in order to increase abrupt formation of localized oxygen deficient layer which modulates the conductivity of the film and improves forming and cycling.
Regarding claim 3, Chu et al. and Kim et al. teach all of the limitations of claim 1 from which this claim depends.
Chu et al. teaches wherein (401, Fig. 4), the stoichiometric layer (212) and the non-stoichiometric layer (114) each comprise tantalum (¶25, ¶27).
Regarding claim 8, Chu et al. and Kim et al. teach all of the limitations of claim 1 from which this claim depends.
Chu et al. teaches wherein (401, Fig. 4), the third electrode (118) comprises tantalum (tantalum nitride, ¶27) or an 10alloy, and wherein the alloy comprises nitrogen and at least one of: tantalum, tungsten or titanium.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (2018/0375024 A1) in view of Kim et al. (2014/0301127 A1) as applied to claim 1 above, and further in view of Kim et al. (2011/0146775 A1).

Regarding claim 5, Chu et al. and Kim et al. teach all of the limitations of claim 1 from which this claim depends.
Chu et al. and Kim et al./127 are silent of disclosing wherein, the non-stoichiometric layer has a gradient in oxygen concentration and wherein the concentration of oxygen decreases away from an interface between the non-stoichiometric layer and the stoichiometric layer toward the second electrode.
Kim et al./775 teaches wherein (Fig. 9), the non-stoichiometric layer (para [0111]) has a gradient in oxygen concentration and wherein the concentration of oxygen decreases away (see figure below) from an interface (annotated in figure below) between the non-stoichiometric layer (para [0111]) and the stoichiometric layer toward the second electrode (p- substrate).

    PNG
    media_image1.png
    303
    475
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kim et al./775 and while forming the non-stoichiometric layer of Chu et al. and Kim et al./127, in order to increase abrupt formation of localized oxygen deficient layer which modulates the conductivity of the film and improves forming and cycling.
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (2018/0375024 A1) in view of Kim et al. (2014/0301127 A1) as applied to claim 1 above, and further in view of Wang (2016/0020388 A1).
Regarding claim 6, Chu et al. and Kim et al. teach all of the limitations of claim 1 from which this claim depends.
Chu et al. and Kim et al. are silent of disclosing wherein, the stoichiometric layer has a thickness in the range of 2nm-5nm, wherein the non-stoichiometric layer has a thickness in the range of 5nm-15nm, and wherein the non-stoichiometric layer has a thickness that is between 2 and 3 times the thickness of the stoichiometric layer.
Wang teaches wherein (para [0066]), the stoichiometric layer (para [0066]) has a thickness in the range of (1-5 nm [para 0066], which overlaps the range 2nm-5nm), wherein the non-stoichiometric (sub- stoichiometric) layer has a thickness in the range of 5nm-15nm (5-10 nm), and wherein the non-stoichiometric layer has a thickness that is between 2 and 3 times the thickness of the stoichiometric layer (10nm/5nm= 2, considering both of the layers’ upper limit).
Even Wang does not explicitly disclose the stoichiometric layer has the thickness in the range of 2nm-5nm). It would have been obvious to select the claimed thickness of stoichiometric layer within the quoted range to optimize the result effective variable of the device in order to miniature and improve the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen thickness of the stoichiometric layer or upon another variable recited in a claim, the Applicant must show that the chosen thickness is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

11.	Claims 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (2018/0375024 A1) in view of Kim et al. (2014/0301127 A1) as applied to claim 1 above, and further in view of Roelofs et al. (2011/0006275 A1).
Regarding claim 2, Chu et al. and Kim et al. teach all of the limitations of claim 1 from which this claim depends.
Chu et al. and Kim et al. are silent of disclosing wherein, the first electrode comprises a noble metal.
Roelofs et al. teaches wherein (Fig. 1, para 0027), the first electrode (12) comprises a noble metal (para 0027).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Roelofs et al. and modify the metal of the electrode of Chu et al. with noble metal, because of their wellknown properties- resistant to corrosion, associated capacity to facilitate or control the rates of chemical reactions.
Regarding claim 7, Chu et al. and Kim et al. teach all of the limitations of claim 1 from which this claim depends.
Chu et al. and Kim et al. are silent of disclosing wherein, the first electrode comprises a noble metal, and wherein the second electrode comprises a noble metal.
Roelofs et al. teaches wherein (Fig. 1, para 0027), the first electrode (12) comprises a noble metal, and wherein the second electrode (14) comprises a noble metal (para 0027).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Roelofs et al. and modify the metal of the electrodes of Chu et al. with noble metal, because of their wellknown properties- resistant to corrosion, associated capacity to facilitate or control the rates of chemical reactions.
12.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (2018/0375024 A1) in view of Li et al. (2019/0065752 A1).
Regarding independent claim 19, Chu et al. teaches a system (500, Fig. 5) comprising:
a transistor (503) comprising:
5a drain contact (516a, ¶39) coupled to a drain (506d, ¶38);
a source contact (see figure below) coupled to a source (506s, ¶38); and
a gate contact (see figure below) coupled to a gate (512, ¶38); and
a resistive random-access memory (RRAM) device (520, ¶40) coupled with the drain contact (516a), the RRAM device (520) comprising:
10a first electrode (108) above the drain contact (516a);
a stoichiometric layer (212) comprising metal and oxygen on the first electrode (108);
a non-stoichiometric layer (114) comprising the metal and oxygen on the stoichiometric layer (212);
a second electrode (116) on the non-stoichiometric layer (114); and
15a third electrode (118) on the second electrode (116); and
a spacer (218, ¶30) directly adjacent to the RRAM device (520), wherein the spacer (218) comprises a second dielectric (made of silicon oxide, ¶30).

    PNG
    media_image2.png
    544
    681
    media_image2.png
    Greyscale


Chu et al. is silent of disclosing wherein, the system comprising:
a processor;
a radio transceiver coupled to the processor.
Li et al. teaches wherein (Fig. 8), the system comprising:
a processor (801, ¶215);
a radio transceiver (808, ¶216) coupled to the processor (801).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the processor including transceiver as taught by Li et al. and modify the RRAM apparatus of Chu et al. into a system, in order to implement a variety of portable computing system/devices, like a mobile device 800 (para [0215]).
Regarding claim 20, Chu et al. and Li et al. teach all of the limitations of claim 19 from which this claim depends.
Tei et al. is silent of disclosing wherein, further comprising a battery coupled to power at least one of the 20processor or memory.
Li et al. teaches wherein (Fig. 8), further comprising a battery (822, ¶218) coupled to power at least one of the 20processor (801) or memory.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the power source as taught by Li et al. to the combined system of Chu et al., in order to powering and functioning of the portable computing system/devices.

Allowable Subject Matter
13.	Claims 12-18 are considered to be allowable upon the claim corrections (claims 12 and 15) in section 4 be taken care of.
14.	The following is an examiner’s statement of reasons for allowance:
Claim 12: the prior art of record alone or in combination neither teaches nor makes obvious a memory apparatus, comprising:
....
wherein the inner portion is non-stoichiometric and the outer portion is substantially stoichiometric;
….
wherein the first portion comprises tantalum and a second portion comprises tantalum and oxygen;	

15.	Claims 4, 9-10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites “….the stoichiometric layer has a chemical composition of Ta2O5, and wherein, the non-stoichiometric layer has a chemical composition of TaxOY, where O is oxygen and wherein the ratio between X and Y is between 1:1.08 to 1:1.2”.

Claim 9 recites “…. the non-stoichiometric layer has a sidewall, and wherein a portion of the non-stoichiometric layer adjacent to the sidewall is substantially 15oxidized”.

Claim 11 recites “…. 20the third electrode has an outer most sidewall surface, and wherein a portion of the third electrode adjacent to the outmost sidewall surface includes oxygen”.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819